John Hancock Lifestyle Portfolios Supplement dated 12-30-10 to the current Prospectuses Effective January 1, 2011, in the “Fund summary” section, under the heading “Investment management,” the subadviser section is amended and restated to reflect the new name of one of the Funds’ subadvisers and to add an additional subadviser, as follows: Subadviser John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Subadviser John Hancock Asset Management a division of Manulife Asset Management (US) LLC Subadviser consultant QS Investors, LLC In the “Fund summary” section, the information under the “Portfolio management” heading is amended and restated, as follows: Bob Boyda Senior Managing Director and Senior Portfolio Manager John Hancock Asset Management a division of Manulife Asset Management (US) LLC Portfolio Manager of the funds since 2010 Steve Medina Senior Managing Director and Senior Portfolio Manager John Hancock Asset Management a division of Manulife Asset Management (US) LLC Portfolio Manager of the funds since 2010 Bruce Speca Head of Global Asset Allocation John Hancock Asset Management a division of Manulife Asset Management (US) LLC Portfolio Manager of the funds since 2010 Steve Orlich Senior Managing Director and Senior Portfolio Manager John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Portfolio Manager of the funds since 2005 Scott Warlow Managing Director John Hancock Asset Management a division of Manulife Asset Management (North America) Limited Portfolio
